Case: 5:19-cr-00010-JMH-MAS Doc #: 85 Filed: 03/19/19 Page: 1 of 2 - Page ID#: 283



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                       CENTRAL DIVISION at LEXINGTON

  UNITED STATES OF AMERICA,             )
                                        )
        Plaintiff,                      )
                                        )              Case No.
  v.                                    )        19-cr-010-JMH-MAS-5
                                        )
  ANDREW GILBERT YBARRA, II,            )                ORDER
                                        )
        Defendant.                      )
                                        )

                                        ***
       Defendant    Andrew    Ybarra,     through   counsel,     has   moved    to

 continue the arraignment currently scheduled for Wednesday, March

 20, 2019, at 3:00 p.m.      In support of this motion, Ybarra contends

 that the motion is unopposed by the United States.              Additionally,

 the Defendant is not in custody and is in California and will have

 difficulty making travel arrangements based on the amount of notice

 provided.    Finally, counsel for the Defendant has a newborn baby

 and will have to arrange for standby counsel to be present if the

 arraignment continues as scheduled.

       Accordingly, having reviewed the motion to continue, IT IS

 ORDERED that the Motion to Continue (DE #84) is GRANTED.                      The

 arraignment currently scheduled for March 20, 2019, at 3:00 p.m.,

 is CONTINUED until Monday, April 1, 2019, at 10:00 a.m., at the

 United States Courthouse in Lexington, Kentucky, before Judge

 Joseph M. Hood, subject to intervening orders of the Court.
Case: 5:19-cr-00010-JMH-MAS Doc #: 85 Filed: 03/19/19 Page: 2 of 2 - Page ID#: 284




       This 19th day of March, 2019.




                                        2 
  
